Order, Supreme Court, Bronx County (Lucy Billings, J.), entered August 29, 2005, which granted plaintiffs motion to amend his notice of claim and complaint, and denied defendant’s cross motion for summary judgment on the ground of defective notice of claim, unanimously reversed, on the law, without costs, the motion denied and the cross motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Defendant was unable to conduct a timely investigation because the notice of claim incorrectly identified the accident site. Plaintiff asserted that the influence of pain medication he was taking as a result of the injury caused him initially to misidentify the location of the accident, but he never did provide any medical evidence to support this excuse, nor any explanation as to why he perpetuated the mistake in his testimony at his General Municipal Law § 50-h hearing and his deposition. Such circumstances warranted denial of the motion to amend and dismissal of the complaint (see e.g. Rodriguez v City of New York, 38 AD3d 268 [2007]). Concur—Mazzarelli, J.P, Marlow, Gonzalez, Catterson and Kavanagh, JJ.